08-5660-cr
United States v. Pearl

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
         Rulings by summary order do not have precedential effect. Citation to a summary order
 filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
 Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
 filed with this court, a party must cite either the Federal Appendix or an electronic database (with
 the notation “summary order”). A party citing a summary order must serve a copy of it on any
 party not represented by counsel.

         At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
 the 16th day of April, two thousand ten.

 Present:
             José A. Cabranes,
             Barrington D. Parker,
             Reena Raggi,
                            Circuit Judges.
 _______________________________________
 United States of America,
                     Appellee,
                     v.                                                No. 08-5660-cr
 Brian Pearl,
                     Defendant-Appellant.
 ________________________________________
 FOR APPELLEE:                                  Burton T. Ryan, Jr., Assistant United States Attorney, for
                                                Benton J. Campbell, United States Attorney for the
                                                Eastern District of New York, Central Islip, NY.
 FOR APPELLANT:                                 David A. Lewis, Assistant Federal Defender, Federal
                                                Defenders of New York, Inc., New York, NY.

 Appeal from a judgment of the United States District Court for the Eastern District of New York
 (Joseph F. Bianco, Judge).

     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
 DECREED that the appeal be DISMISSED as moot.



                                                    1
        Defendant Brian Pearl appeals from a November 20, 2008 order of the District Court
convicting him, upon his plea of guilty, of violating the conditions of his supervised release, revoking
his supervised release, and sentencing him to fourteen months’ imprisonment.

         In response to an order entered by this Court on February 17, 2010, both parties have filed
letter briefs asserting that Pearl was released from prison on October 21, 2009. As Pearl is no longer in
prison and is not serving a term of supervised release, his appeal is moot. See, e.g., Spencer v. Kemna, 523
U.S. 1 (1998).

        Accordingly, we dismiss Pearl’s appeal as moot.

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk




                                                     2